 



Exhibit 10.2
PLEDGE AND SECURITY AGREEMENT
dated as of March 16, 2006
between
EACH OF THE GRANTORS PARTY HERETO
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE   SECTION 1 DEFINITIONS; GRANT OF SECURITY  
  1  
 
  1.1   General Definitions     1  
 
  1.2   Definitions; Interpretation     8  
 
  1.3   Schedules     8  
 
                SECTION 2 GRANT OF SECURITY     9  
 
  2.1   Grant of Security     9  
 
  2.2   Certain Limited Exclusions     10  
 
                SECTION 3 SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE    
10  
 
  3.1   Security for Obligations     10  
 
  3.2   Continuing Liability Under Collateral     11  
 
                SECTION 4 REPRESENTATIONS AND WARRANTIES AND COVENANTS     11  
 
  4.1   Generally     11  
 
  4.2   Equipment and Inventory     14  
 
  4.3   Receivables     16  
 
  4.4   Investment Related Property. Investment Related Property Generally    
18  
 
  4.5   Pledged Equity Interests     21  
 
  4.6   Pledged Debt     23  
 
  4.7   Investment Accounts     23  
 
  4.8   Material Contracts     25  
 
  4.9   Letter of Credit Rights     25  
 
  4.10   Intellectual Property     26  
 
  4.11   Commercial Tort Claims     30  
 
                SECTION 5 FURTHER ASSURANCES; ADDITIONAL GRANTORS     30  
 
  5.1   Further Assurances     30  
 
  5.2   Additional Grantors     31  
 
                SECTION 6 COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT     32  
 
  6.1   Power of Attorney     32  
 
  6.2   No Duty on the Part of Collateral Agent or Secured Parties     33  
 
                SECTION 7 REMEDIES     33  
 
  7.1   Generally     33  
 
  7.2   Application of Proceeds     35  
 
  7.3   Sales on Credit     35  
 
  7.4   Deposit Accounts     35  
 
  7.5   Investment Related Property     35  
 
  7.6   Intellectual Property     36  
 
  7.7   Cash Proceeds     38  
 
                SECTION 8 COLLATERAL AGENT     38  
 
                SECTION 9 CONTINUING SECURITY INTEREST; TRANSFER OF LOANS     39
 
 
                SECTION 10 STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM     39
 
 
                SECTION 11 MISCELLANEOUS     40  

i



--------------------------------------------------------------------------------



 



     
SCHEDULE 4.1
  GENERAL INFORMATION
 
   
SCHEDULE 4.2
  LOCATION OF EQUIPMENT AND INVENTORY
 
   
SCHEDULE 4.4
  INVESTMENT RELATED PROPERTY
 
   
SCHEDULE 4.6
  DESCRIPTION OF LETTERS OF CREDIT
 
   
SCHEDULE 4.7
  INTELLECTUAL PROPERTY – EXCEPTIONS
 
   
SCHEDULE 4.8
  COMMERCIAL TORT CLAIMS
 
   
EXHIBIT A
  PLEDGE SUPPLEMENT
 
   
EXHIBIT B
  UNCERTIFICATED SECURITIES CONTROL AGREEMENT
 
   
EXHIBIT C
  SECURITIES ACCOUNT CONTROL AGREEMENT
 
   
EXHIBIT D
  DEPOSIT ACCOUNT CONTROL AGREEMENT

ii



--------------------------------------------------------------------------------



 



     This PLEDGE AND SECURITY AGREEMENT, dated as of March 16, 2006 (this
“Agreement”), between EACH OF THE UNDERSIGNED, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (each, a “Grantor”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as collateral agent for the Secured Parties
(as herein defined) (together with its permitted successors in such capacity,
the “Collateral Agent”).
RECITALS:
     WHEREAS, reference is made to that certain Credit and Guaranty Agreement,
dated as of the date hereof (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Easton-Bell Sports, Inc., a Delaware corporation (the
“Company”), RBG Holdings Corp., a Delaware corporation, certain Subsidiaries of
the Company, as Canadian Borrowers, certain Subsidiaries of the Company, as U.S.
Guarantors, certain Subsidiaries of the Borrowers, as Canadian Guarantors, the
Lenders party thereto from time to time, Wachovia Bank, National Association, as
Administrative Agent and Collateral Agent and Wachovia Capital Finance
Corporation (Canada), an Ontario corporation, as Canadian Agent;
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
certain Grantors may enter into one or more Secured Hedge Agreements with one or
more Lender Counterparties
     WHEREAS, in consideration of the extensions of credit and other
accommodations of Lenders and Lender Counterparties as set forth in the Credit
Agreement and the Secured Hedge Agreements, respectively, each Grantor has
agreed to secure such Grantor’s obligations under the Credit Documents and the
Secured Hedge Agreements as set forth herein; and
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, each Grantor and the Collateral Agent
agree as follows:
SECTION 1
DEFINITIONS; GRANT OF SECURITY
     1.1 General Definitions.
     In this Agreement, the following terms shall have the following meanings:
     “Account Debtor” shall mean each Person who is obligated on a Receivable or
any Supporting Obligation related thereto.
     “Accounts” shall mean all “accounts” as defined in Article 9 of the UCC,
including Health-Care Insurance Receivables.

 



--------------------------------------------------------------------------------



 



     “Additional Grantors” shall have the meaning assigned in Section 5.2.
     “Agreement” shall have the meaning set forth in the preamble.
     “Annual Reporting Date” shall mean the date on which annual financial
statements are delivered by the Company pursuant to Section 5.1(a) of the Credit
Agreement.
     “Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
     “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
     “Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of
the UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.
     “Collateral” shall have the meaning assigned in Section 2.1.
     “Collateral Account” shall mean any account established by the Collateral
Agent.
     “Collateral Agent” shall have the meaning set forth in the preamble.
     “Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
     “Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
     “Commercial Tort Claims” shall mean all “commercial tort claims” as defined
in Article 9 of the UCC asserted by any Grantor, including, without limitation,
all commercial tort claims listed on Schedule 4.8.
     “Commodities Accounts” (i) shall mean all “commodity accounts” as defined
in Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts”.
     “Company” shall have the meaning set forth in the preamble.

2



--------------------------------------------------------------------------------



 



     “Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B).
     “Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.
     “Credit Agreement” shall have the meaning set forth in the recitals.
     “Deposit Accounts” (i) shall mean all “deposit accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Deposit Accounts”.
     “Documents” shall mean all “documents” as defined in Article 9 of the UCC.
     “Equipment” shall mean: (i) all “equipment” as defined in Article 9 of the
UCC, (ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
     “General Intangibles” (i) shall mean all “general intangibles” as defined
in Article 9 of the UCC, including “payment intangibles” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all Hedge Agreements, all
tax refunds, all licenses, permits, concessions and authorizations, all Assigned
Agreements and all Intellectual Property (in each case, regardless of whether
characterized as general intangibles under the UCC).
     “Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).
     “Grantors” shall have the meaning set forth in the preamble.
     “Health-Care Insurance Receivable” shall mean all “health-care-insurance
receivable” as defined in Article 9 of the UCC.
     “Instruments” shall mean all “instruments” as defined in Article 9 of the
UCC.

3



--------------------------------------------------------------------------------



 



     “Insurance” shall mean (i) all insurance policies covering any or all of
the Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
     “Intellectual Property” shall mean, collectively, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, and the Trade Secret Licenses.
     “Inventory” shall mean (i) all “inventory” as defined in Article 9 of the
UCC and (ii) all goods held for sale or lease or to be furnished under contracts
of service or so leased or furnished, all raw materials, work in process,
finished goods, and materials used or consumed in the manufacture, packing,
shipping, advertising, selling, leasing, furnishing or production of such
inventory or otherwise used or consumed in any Grantor’s business; all goods in
which any Grantor has an interest in mass or a joint or other interest or right
of any kind; and all goods which are returned to or repossessed by any Grantor,
all computer programs embedded in any goods and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).
     “Investment Accounts” shall mean the Collateral Account, Securities
Accounts, Commodities Accounts and Deposit Accounts.
     “Investment Related Property” shall mean: (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
     “Lender” shall have the meaning set forth in the recitals.
     “Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.
     “Lien” shall mean (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests, any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.
     “Material Receivables” is defined in Section 4.3(b)(iii) hereof.
     “Money” shall mean “money” as defined in the UCC.
     “Patent Licenses” shall mean all agreements providing for the granting of
any right in or to Patents (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 4.7(D).

4



--------------------------------------------------------------------------------



 



     “Patents” shall mean all United States and foreign patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
     “Permitted Sale” shall mean those sales, transfers or assignments permitted
by the Credit Agreement.
     “Pledge Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit A.
     “Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt”, issued by the obligors named therein, the instruments
evidencing such Indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.
     “Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests.
     “Pledged LLC Interests” shall mean (as limited by Section 2.2(b) hereof)
all interests in any limited liability company owned by a Grantor, including,
without limitation, all limited liability company interests listed on
Schedule 4.4(A) under the heading “Pledged LLC Interests” and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
     “Pledged Partnership Interests” shall mean (as limited by Section 2.2(b)
hereof) all interests in any general partnership, limited partnership, limited
liability partnership or other partnership owned by a Grantor, including,
without limitation, all partnership interests listed on Schedule 4.4(A) under
the heading “Pledged Partnership Interests” and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

5



--------------------------------------------------------------------------------



 



     “Pledged Stock” shall mean (as limited by Section 2.2(b) hereof) all shares
of Capital Stock owned by such Grantor, including, without limitation, all
shares of Capital Stock described on Schedule 4.4(A) under the heading “Pledged
Stock”, and the certificates, if any, representing such shares and any interest
of such Grantor in the entries on the books of the issuer of such shares or on
the books of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.
     “Pledged Trust Interests” shall mean (as limited by Section 2.2(b) hereof)
all interests in a Delaware business trust or other trust including, without
limitation, all trust interests listed on Schedule 4.4(A) under the heading
“Pledged Trust Interests” and the certificates, if any, representing such trust
interests and any interest of such Grantor on the books and records of such
trust or on the books and records of any securities intermediary pertaining to
such interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such trust interests.
     “Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the
UCC, (ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
     “Quarterly Reporting Date” shall mean the date on which quarterly financial
statements are delivered by the Company pursuant to Section 5.1(b) of the Credit
Agreement.
     “Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
     “Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and

6



--------------------------------------------------------------------------------



 



memoranda relating thereto and (v) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.
     “Record” shall have the meaning specified in Article 9 of the UCC.
     “Secured Obligations” shall have the meaning assigned in Section 3.1.
     “Secured Parties” shall mean the Lenders (including Canadian Lenders), the
Agents and the Lender Counterparties and shall include, without limitation, all
former Lenders, Agents and Lender Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Lenders,
Agents or Lender Counterparties and such Obligations have not been paid or
satisfied in full.
     “Securities” shall mean any stock, shares, partnership interests,
membership or limited liability company interests, voting trust certificates,
certificates of interest or participation in any profit-sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
     “Securities Accounts” (i) shall mean all “securities accounts” as defined
in Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts”.
     “Supporting Obligation” shall mean all “supporting obligations” as defined
in Article 9 of the UCC.
     “Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
     “Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F).
     “Trademarks” shall mean all United States and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, elements of package or trade dress of goods or services, other
source or business identifiers, designs and general intangibles of a like
nature, all registrations and applications for any of the foregoing, including,
but not limited to: (i) the registrations and applications referred to in
Schedule 4.7(E), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

7



--------------------------------------------------------------------------------



 



     “Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G).
     “Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York or, when the context implies, the Uniform Commercial
Code as in effect from time to time in any other applicable jurisdiction.
     “United States” shall mean the United States of America.
     1.2 Definitions; Interpretation
     All capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement or, if not defined therein, in the UCC.
References to “Sections,” “Exhibits” and “Schedules” shall be to Sections,
Exhibits and Schedules, as the case may be, of this Agreement unless otherwise
specifically provided. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. If
any conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern. To the extent any Grantor is
permitted to dispose of the Collateral under the Credit Agreement, no notice or
consent shall be required hereunder. All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.
     1.3 Schedules
     References to any Schedules hereunder shall refer to the Schedules as
attached to this Agreement on the Closing Date as well as to any amendment,
supplements or modifications to the information contained in such Schedules,
including but not limited to, delivery of written

8



--------------------------------------------------------------------------------



 



notice pursuant to Section 5.01(n) of the Credit Agreement and delivery of the
annual collateral verification pursuant to Section 5.1(o) of the Credit
Agreement.
SECTION 2
GRANT OF SECURITY
2.1 Grant of Security.
     Each Grantor hereby grants to the Collateral Agent a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor, including, but not limited to
the following, in each case whether now owned or existing or hereafter acquired
or arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

  (a)   Accounts;     (b)   Chattel Paper (including Electronic Chattel Paper);
    (c)   Commercial Tort Claims;     (d)   Documents;     (e)   Fixtures;    
(f)   General Intangibles (including Payment Intangibles);     (g)   Goods
(including Inventory and Equipment);     (h)   Instruments;     (i)   Insurance;
    (j)   Intellectual Property;     (k)   Investment Related Property;     (l)
  Letter of Credit Rights;     (m)   Money;     (n)   Receivables and Receivable
Records;     (o)   Software;

9



--------------------------------------------------------------------------------



 



     (p) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and
     (q) to the extent not otherwise included above, all Proceeds, products,
Accessions, rents and profits of or in respect of any of the foregoing.
     2.2 Certain Limited Exclusions.
     Notwithstanding anything herein to the contrary, in no event shall the
security interest granted under Section 2.1 hereof attach to (a) any Equipment
that is subject to a purchase money lien or capital lease permitted under the
Credit Agreement to the extent the documents relating to such purchase money
lien or capital lease would not permit such Equipment to be subject to the
security interests created hereby or (b) any property for so long as the grant
of such security interest (i) is prohibited by any applicable law of any
Governmental Authority, or (ii) will constitute or result in the abandonment,
invalidation, unenforceability, breach or termination pursuant to the terms of,
or a default under, any lease, license, contract or other agreement evidencing
or giving rise to such property or, in the case of any Investment Related
Property, applicable shareholder or similar agreement; provided, however, that
such security interest shall attach immediately at such time as the condition or
term causing such abandonment, invalidation, unenforceability, breach,
termination or default shall be rendered ineffective (by operation of the UCC or
otherwise) or remedied, and to the extent severable, shall attach immediately to
any portion of such lease, license, contract or other agreement or shareholder
or similar agreement that does not result in any of the consequences specified
in (i) or (ii) above; or (b) with respect to Obligations of the U.S. Credit
Parties, in any of the outstanding Capital Stock of a Foreign Subsidiary in
excess of 65% of all classes of Capital Stock of such Foreign Subsidiary
entitled to vote.
     Notwithstanding anything contained herein to the contrary, the Grantors
shall not be required to take any actions with respect to the property excluded
pursuant to this Section 2.2 and none of the representations, warranties and
covenants contained herein shall be deemed to apply to any such property.
SECTION 3
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE
     3.1 Security for Obligations.
     This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Obligations with respect
to every Grantor (the “Secured Obligations”).

10



--------------------------------------------------------------------------------



 



3.2 Continuing Liability Under Collateral.
     Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
SECTION 4
REPRESENTATIONS AND WARRANTIES AND COVENANTS
     4.1 Generally.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and (x) with respect to clauses (i) and (x) below,
on each Credit Date, and (y) with respect to all other clauses below, on each
Annual Reporting Date that:
     (i) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral free and clear of any and
all Liens, rights or claims of all other Persons, including, without limitation,
liens arising as a result of such Grantor becoming bound (as a result of merger
or otherwise) as debtor under a security agreement entered into by another
Person, other than Permitted Liens;
     (ii) it has indicated on Schedule 4.1(A): (w) the type of organization of
such Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number, if any and (z) the jurisdiction where the
chief executive office or its sole place of business is (or the principal
residence if such Grantor is a natural person), and for the one-year period
preceding the date hereof has been, located;
     (iii) the full legal name of such Grantor is as set forth on Schedule
4.1(A) and it has not done in the five (5) years prior to the Closing Date,

11



--------------------------------------------------------------------------------



 



business under any other name except for those names set forth on Schedule
4.1(B);
     (iv) except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the five (5) years prior to the Closing Date;
     (v) it has not within the five (5) years prior to the Closing Date become
bound (whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not heretofore been
terminated other than the agreements identified on Schedule 4.1(D) hereof;
     (vi) (u) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and the Collateral Agent as “secured party” and describing
the Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.01(E) hereof and other filings delivered by each Grantor, (v) upon
delivery of all Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt, (w) upon sufficient identification of Commercial
Tort Claims, (x) upon execution of a control agreement establishing the
Collateral Agent’s “control” (within the meaning of Section 9-806, 9-106 or
9-104 of the UCC, as applicable) with respect to any Investment Account and, to
the extent required by the UCC, any uncertificated Pledged Equity Interest,
(y) upon consent of the issuer with respect to Letter of Credit Rights, and
(z) upon recordation of the security interests granted hereunder in Patents,
Trademarks and Copyrights in the applicable intellectual property registries,
including but not limited to the United States Patent and Trademark Office and
the United States Copyright Office, the security interests granted to the
Collateral Agent hereunder constitute valid and perfected first priority Liens
(subject in the case of priority only to Permitted Liens and the rights of the
United States government (including any agency or department thereof) with
respect to United States government Receivables) on all of the Collateral
subject to such grant;
     (vii) [reserved]
     (viii) other than the financing statements filed in favor of the Collateral
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements filed in connection
with Permitted Liens;
     (ix) other than the financing statements to be filed in favor of the
Collateral Agent or any other actions, filing or notices to be consummated after
the Closing Date pursuant to Section 5.14 of the Credit Agreement with respect
to

12



--------------------------------------------------------------------------------



 



the Collateral, no authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except as may be required, in connection with the disposition
of any Investment Related Property, by laws generally affecting the offering and
sale of Securities;
(x) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;
(xi) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC);
(xii) it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut; and
(xiii) such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of
the jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A)
and remains duly existing as such. Such Grantor has not filed any certificates
of domestication, transfer or continuance in any other jurisdiction.
     Notwithstanding anything herein to the contrary, all representations and
warranties contained in this Agreement to be made by a Grantor on any Annual
Reporting Date shall be deemed for purposes of Section 3.2(a)(iii) of the Credit
Agreement as if made on the most recent Annual Reporting Date (or if no Annual
Reporting Date has occurred, then as of the Closing Date) and shall not be
brought down and made as of any Credit Date to the extent such Credit Date is
not the Closing Date or an Annual Reporting Date.
     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
     (i) except for the security interest created by this Agreement, it shall
not create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;
     (ii) it shall not produce, use or permit to its knowledge any Collateral to
be used in violation of any provision of this Agreement or in any material
respect unlawfully or in violation of any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

13



--------------------------------------------------------------------------------



 



     (iii) it shall not change such Grantor’s name, identity, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or unless it
shall have (a) notified the Collateral Agent in writing, by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, at least fifteen (15) days prior to any such change or
establishment (unless the Collateral Agent consents to a shorter period or
notice after the fact), identifying such new proposed name, identity, corporate
structure, jurisdiction of organization and providing such other information in
connection therewith as the Collateral Agent may reasonably request and
(b) taken all actions reasonably requested by the Collateral Agent to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral intended to be granted
and agreed to hereby;
     (iv) if the Collateral Agent or any Secured Party gives value to enable
Grantor to acquire rights in or the use of any Collateral, it shall use such
value for such purposes and such Grantor further agrees that repayment of any
Obligation shall apply on a “first-in, first-out” basis so that the portion of
the value used to acquire rights in any Collateral shall be paid in the
chronological order such Grantor acquired rights therein;
     (v) it shall not take or permit any action which could reasonably be
expected to materially impair the Collateral Agent’s rights in the Collateral
other than Permitted Sales and the granting of Permitted Liens; and
     (vi) it shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as Permitted Sales and the granting of
Permitted Liens.
     4.2 Equipment and Inventory.
     (a) Representations and Warranties. Each Grantor represents and warrants,
on the Closing Date and on each Annual Reporting Date, that:
     (i) substantially all material Equipment and Inventory included in the
Collateral was kept for five (5) years prior to the Closing Date only at one or
more of the locations specified in Schedule 4.2 or in the possession of
salesmen, processors or repairmen in transit or in the ordinary course of
business; provided that with respect to consignee arrangements with the
Grantors’ customers, the Grantors shall specify locations by client (not by
location).
     (b) Covenants and Agreements. Each Grantor covenants and agrees that:
     (i) it shall (A) notify the Collateral Agent in writing, contemporaneously
with the delivery of the annual financial statements under

14



--------------------------------------------------------------------------------



 



Section 5.1(c) of the Credit Agreement and at such other times as the Collateral
Agent may reasonably request by executing and delivering to the Collateral Agent
the annual collateral verification required by Section 5.1(o) of the Credit
Agreement or an amendment or supplement to Schedule 4.2, as applicable, of any
Document evidencing any Equipment and Inventory and (B) take all actions
necessary to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby, or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder, with respect to such
Document, Equipment and Inventory;
     (ii) it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
GAAP;
     (iii) it shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Collateral Agent;
     (iv) if any Equipment or Inventory (other than Inventory covered by clause
(viii)) with a value in excess of $600,000 individually or $5,000,000 in the
aggregate is in possession or control of any third party for a period of more
than 30 days, each Grantor shall notify the Collateral Agent thereof no later
than the next Quarterly Reporting Date and thereafter, upon reasonable request
by the Collateral Agent, each Grantor shall join with the Collateral Agent in
notifying the third party of the Collateral Agent’s security interest and use
commercially reasonable efforts to obtain an acknowledgment from the third party
that it is holding the Equipment and Inventory for the benefit of the Collateral
Agent; provided that such notification and acknowledgment shall not be required
to the extent prohibited by a bona fide Contractual Obligation of such Grantor
and such Contractual Obligation was not entered into in contemplation of these
requirements;
     (v) with respect to any item of Equipment in excess of $600,000
individually or $5,000,000 in the aggregate which is covered by a certificate of
title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of the Collateral Agent, (A) provide
information with respect to any such Equipment, (B) execute and file with the
registrar of motor vehicles or other appropriate authority in such jurisdiction
an application or other document requesting the notation or other indication of
the security interest created hereunder on such certificate of title, and
(C) deliver to the Collateral Agent copies of all such applications or other
documents filed during such calendar quarter and copies of all such certificates
of title issued during such

15



--------------------------------------------------------------------------------



 



calendar quarter indicating the security interest created hereunder in the items
of Equipment covered thereby;
     (vi) it shall notify the Collateral Agent no later than the next Quarterly
Reporting Date of any Inventory or Equipment in excess of $600,000 individually
or $5,000,000 in the aggregate coming in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor;
     (vii) any Goods produced by any Grantor included in the Collateral shall be
produced in compliance with the requirements of the Fair Labor Standards Act of
1938, as amended; and
     (viii) if any Inventory in excess of $10,000,000 in the aggregate with
respect to any one customer of a Grantor or $25,000,000 in the aggregate with
respect to all customers of the Grantors is held by such customer or customers
pursuant to a consignment or sale or return arrangement, promptly notify the
Collateral Agent of such arrangement and to the extent requested by the
Collateral Agent, take such actions as are necessary to perfect the Grantor’s
Lien on such Inventory.
     4.3 Receivables.
     (a) Representations and Warranties. Each Grantor represents and warrants,
on the Closing Date and on each Credit Date, that:
     (i) each Material Receivable arose from bona fide transactions in the
ordinary course of business;
     (ii) none of the Account Debtors in respect of any Material Receivable is
the government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign; and
     (iii) no Material Receivable is evidenced by, or constitutes, an Instrument
or Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Collateral Agent to the extent required by, and in accordance
with Section 4.3(c).
     (b) Covenants and Agreements: Each Grantor hereby covenants and agrees
that:
     (i) it shall keep and maintain at its own cost and expense accurate and
complete records of the Receivables, as is customarily maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, and in any event in conformity with GAAP;
     (ii) [reserved]

16



--------------------------------------------------------------------------------



 



     (iii) other than in the ordinary course of business and except as otherwise
provided in subsection (iv) below, upon the occurrence and during the
continuation of an Event of Default, such Grantor shall not (v) amend, modify,
terminate or waive any provision of any Receivable in excess of $600,000
individually for any invoice or $5,000,000 in the aggregate for any account
(“Material Receivables”) in any manner which could reasonably be expected to
have a material adverse effect on the value of such Material Receivable as
Collateral, (w) grant any extension or renewal of the time of payment of any
Material Receivable, (x) compromise or settle any dispute, claim or legal
proceeding with respect to any Material Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon;
     (iv) except as otherwise provided in this subsection, each Grantor may
continue to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and may exercise each right it may
have under any Receivable any Supporting Obligation or Collateral Support, in
each case, at its own expense; provided, however, at any time following the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may: (1) direct the Account Debtors under any Receivables to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent; (2) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Collateral Agent;
and (3) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith promptly deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of such Grantor and such Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable, or release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon;
     (v) except as it shall determine otherwise in the ordinary course of
business, it shall use its commercially reasonable efforts to keep in full force
and

17



--------------------------------------------------------------------------------



 



effect any Supporting Obligation or Collateral Support relating to any Material
Receivable; and
     (vi) it shall notify the Collateral Agent in writing the next Quarterly
Reporting Date following receipt of any Material Receivable in respect of which
the Account Debtor is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign.
     (c) Delivery and Control of Receivables. With respect to any Material
Receivables that is evidenced by, or constitutes, Chattel Paper or Instruments,
each Grantor shall cause each originally executed copy thereof to be delivered
to the Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, such Grantor acquiring rights
therein. With respect to any Material Receivables which would constitute
“electronic chattel paper” under Article 9 of the UCC, each Grantor shall take
all steps necessary to give the Collateral Agent control over such Material
Receivables (within the meaning of Section 9-105 of the UCC): (i) with respect
to any such Material Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
the next Quarterly Reporting Date following such Grantor acquiring rights
therein. Any Material Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
subsection (c) shall be delivered or subjected to such control upon request of
the Collateral Agent.
     4.4 Investment Related Property. Investment Related Property Generally.
     (a) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
     (i) in the event it acquires rights in any Investment Related Property
after the date hereof, it shall deliver to the Collateral Agent, no less
frequently than on an annual basis or as otherwise expressly required by the
Credit Agreement, a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;
     (ii) except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then

18



--------------------------------------------------------------------------------



 



(a) such dividends, interest or distributions and securities or other property
shall be included in the definition of Collateral without further action and (b)
such Grantor shall promptly take all steps reasonably requested by the
Collateral Agent to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property for the benefit
of the Collateral Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all cash dividends and distributions and all payments of interest;
     (iii) each Grantor consents to the grant by each other Grantor of a
Security Interest in all Investment Related Property to the Collateral Agent.
     (b) Delivery and Control.
     (i) Each Grantor agrees that with respect to any Investment Related
Property in which it currently has rights it shall comply with the provisions of
this Section 4.4(b) on or before the Closing Date (or such other time period as
specified in the Credit Agreement) and with respect to any Investment Related
Property hereafter acquired by such Grantor it shall comply with the provisions
of this Section 4.4(b) no later than the next Quarterly Reporting Date after
acquiring rights therein, in each case in form and substance reasonably
satisfactory to the Collateral Agent. With respect to any Investment Related
Property that is represented by a certificate or that is an “instrument” (other
than any Investment Related Property credited to a Securities Account) it shall
cause such certificate or instrument to be delivered to the Collateral Agent,
indorsed in blank by an “effective indorsement” (as defined in Section 8-107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC. With respect to any Investment Related
Property that is an “uncertificated security” for purposes of the UCC (other
than any “uncertificated securities” credited to a Securities Account), it shall
cause any issuer of such uncertificated security which is a Subsidiary (other
than an Immaterial Subsidiary), and shall use commercially reasonable efforts to
cause any issuer of such uncertificated security which is not a Subsidiary, upon
request by the Collateral Agent, execute an agreement substantially in the form
of Exhibit B hereto or such other form reasonably acceptable to the Collateral
Agent, pursuant to which such issuer agrees to comply with the Collateral
Agent’s instructions with respect to such uncertificated security without
further consent by such Grantor.

19



--------------------------------------------------------------------------------



 



     (c) Voting and Distributions.
     (i) So long as no Event of Default shall have occurred and be continuing
and no notice shall have been given pursuant to clause (ii) below:

  (1)   except as otherwise provided under the covenants and agreements relating
to investment related property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
in any material respect with the terms of this Agreement or the Credit
Agreement; it being understood, however, that neither the voting by such Grantor
of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Credit Agreement, shall be deemed
inconsistent with the terms of this Agreement or the Credit Agreement within the
meaning of this Section 4.4(c)(i)(1), and no notice of any such voting or
consent need be given to the Collateral Agent; and     (2)   the Collateral
Agent shall promptly execute and deliver (or cause to be executed and delivered)
to each Grantor all proxies, and other instruments as such Grantor may from time
to time reasonably request for the purpose of enabling such Grantor to exercise
the voting and other consensual rights when and to the extent which it is
entitled to exercise pursuant to clause (1) above;

     (ii) Upon either delivery by any Grantor to the Collateral Agent of written
notice that an Event of Default has occurred and is continuing, or delivery by
the Collateral Agent or the Administrative Agent to Grantor of written notice
that the Event of Default exists:

  (A)   all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall, upon notice to such Grantor by the Collateral
Agent, cease and all such rights shall thereupon become vested in the Collateral
Agent who shall thereupon have the sole

20



--------------------------------------------------------------------------------



 



      right to exercise such voting and other consensual rights; and     (B)  
in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 6.1.

     (d) Limitation on Foreign Pledges. Notwithstanding anything in this
Section 4 or any other Section of this Agreement to the contrary, the
Obligations of the U.S. Credit Parties shall not be secured by, and the Grantors
shall not be required to deliver to the Collateral Agent as security for such
Obligations, more than 65% of all classes of outstanding Capital Stock of a
Foreign Subsidiary entitled to vote.
     4.5 Pledged Equity Interests.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and (x) with respect to clauses (iii) and
(iv) below, on each Credit Date and (y) with respect to all other clauses below,
on each Annual Reporting Date, that:
     (i) Schedule 4.4(A) sets forth under the headings “Pledged Stock, “Pledged
LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule, all of which is true, accurate and complete as of
the Closing Date or thereafter, as of the Annual Reporting Date;
     (ii) except as set forth on Schedule 4.4(B), it has not acquired any
majority equity interests of another entity or substantially all the assets of
another entity within the five (5) years prior to the Closing Date;
     (iii) it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens, rights or claims of other Persons other than Permitted Liens
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or

21



--------------------------------------------------------------------------------



 



property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;
     (iv) no material consent of any Person including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority status (subject to Permitted Liens) of
the security interest of the Collateral Agent in any Pledged Equity Interests or
the exercise by the Collateral Agent of the voting or other rights provided for
in this Agreement or the exercise of remedies in respect thereof; and
     (v) except as otherwise set forth in Schedule 4.4 hereto, none of the
Pledged LLC Interests nor Pledged Partnership Interests issued by any Grantor or
any Subsidiary thereof are or represent interests in issuers that: (a) are
registered as investment companies or (b) are dealt in or traded on securities
exchanges or markets.
     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees
that:
     (i) other than as permitted under the Credit Agreement, without the prior
written consent of the Collateral Agent (which shall not be unreasonably
withheld), it shall not vote to enable or take any other action to: (a) amend or
terminate any partnership agreement, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents in any
way that adversely affects the validity, perfection or priority of the
Collateral Agent’s security interest except for Permitted Liens and Permitted
Sales, (b) permit any issuer of any Pledged Equity Interest that is a Grantor or
a Subsidiary thereof to issue any additional stock, partnership interests,
limited liability company interests or other equity interests of any nature or
to issue securities convertible into or granting the right of purchase or
exchange for any stock or other equity interest of any nature of such issuer
unless such stock or interests is pledged hereunder, (c) permit any issuer of
any Pledged Equity Interest that is a Subsidiary to dispose of all or a material
portion of their assets, (d) waive any default under or breach of any terms of
organizational document relating to the issuer of any Pledged Equity Interest or
the terms of any Pledged Debt that would individually or in the aggregate cause
a Material Adverse Effect, or (e) cause any Subsidiary of Holdings that is an
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC unless such
Grantor notifies the Collateral Agent in writing prior to any such election or
action and, in such event, takes all steps reasonably requested by the
Collateral Agent to establish the Collateral Agent’s “control” thereof;

22



--------------------------------------------------------------------------------



 



     (ii) each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its nominee
following the occurrence and during the continuance of an Event of Default and
to the substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto; and
     (iii) it shall notify the Collateral Agent in writing, by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, promptly if any issuer of Pledged LLC Interests or Pledged
Partnership Interests that is a Grantor or a Subsidiary thereof has not opted
for such Pledged LLC Interests or Pledged Partnership Interests to be treated as
securities under the uniform commercial code of any jurisdiction.
     4.6 Pledged Debt.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and each Annual Reporting Date, that:
     (i) Schedule 4.4 sets forth under the heading “Pledged Debt” all of the
Pledged Debt owned by any Grantor as of the Closing Date or thereafter, as of
the Annual Reporting Date and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company Indebtedness.
     4.7 Investment Accounts.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and (x) with respect to clauses (ii), (iv) and
(v) below, on each Credit Date and (y) with respect to all other clauses below,
on each Annual Reporting Date, that:
     (i) Schedule 4.4 hereto sets forth under the headings “Securities Accounts”
and “Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest as of the Closing
Date or thereafter, as of the Annual Reporting Date;
     (ii) each Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account, and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Collateral Agent pursuant
thereto) having “control” (within the meanings of Sections 8-106 and 9-106 of
the

23



--------------------------------------------------------------------------------



 



UCC) over, or any other interest in, any such Securities Account or Commodity
Account or securities or other property credited thereto;
     (iii) Schedule 4.4 hereto sets forth under the headings “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest as of the
Closing Date or thereafter, as of the Annual Reporting Date;
     (iv) each Grantor is the sole account holder of each such Deposit Account
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant thereto) having either sole dominion
and control (within the meaning of common law) or “control” (within the meanings
of Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and
     (v) unless otherwise in accordance with the Credit Agreement, each Grantor
has taken all actions reasonably requested by the Collateral Agent, including
those specified in Section 4.4.4(c), to: (a) establish the Collateral Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC); (b) establish the Collateral
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts; and (c) deliver all Instruments to the Collateral Agent.
     (b) Delivery and Control.
     (i) With respect to any Investment Related Property consisting of
Securities Accounts or Securities Entitlements, it shall, to the extent required
under the Credit Agreement, within sixty (60) days of the request by the
Collateral Agent (or such extended period of time as agreed to by the Collateral
Agent), cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into an agreement substantially in the form of
Exhibit C hereto or such other form reasonably acceptable to the Collateral
Agent, pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor. With respect to
any Investment Related Property that is a “Deposit Account,” it shall, to the
extent required under the Credit Agreement, within sixty (60) days of the
request by the Collateral Agent (or such extended period of time as agreed to by
the Collateral Agent), cause the depositary institution maintaining such account
to enter into an agreement substantially in the form of Exhibit D hereto or such
other form reasonably acceptable to the Collateral Agent, pursuant to which the
Collateral Agent shall have both sole dominion and control over such Deposit
Account (within the meaning of the common law) and “control” (within the meaning
of Section 9-104 of the UCC) over such Deposit Account. Unless otherwise in
accordance with the Credit Agreement, each Grantor shall have entered into such
control agreement or agreements, to the extent required under the Credit

24



--------------------------------------------------------------------------------



 



Agreement and upon request by the Collateral Agent, with respect to: (i) any
Securities Accounts, Securities Entitlements or Deposit Accounts that exist on
the Closing Date, as of or prior to the Closing Date and (ii) any Securities
Accounts, Securities Entitlements or Deposit Accounts that are created or
acquired after the Closing Date, no later than the Quarterly Reporting Date
following the deposit or transfer of any such Securities Entitlements or funds,
whether constituting moneys or investments, into such Securities Accounts or
Deposit Accounts.
     In addition to the foregoing, if any issuer of any Investment Related
Property is located in a jurisdiction outside of the United States, if requested
by the Collateral Agent, each Grantor shall take such additional actions,
including, without limitation, causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
reasonably requested by the Collateral Agent, under the laws of such issuer’s
jurisdiction to insure the validity, perfection and priority of the security
interest of the Collateral Agent. Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Related
Property to its name or the name of its nominee or agent. In addition, the
Collateral Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Investment
Related Property for certificates or instruments of smaller or larger
denominations.
     4.8 Material Contracts.
     Each Grantor hereby covenants and agrees that, in addition to any rights
under the Section of this Agreement relating to Receivables, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent may at
any time notify, or require any Grantor to so notify, the counterparty on any
Material Contract of the security interest of the Collateral Agent therein. In
addition, after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Contracts directly to the Collateral Agent; and
     4.9 Letter of Credit Rights.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants:
     (i) all material letters of credit to which such Grantor has rights, as of
the Closing Date and as of each Annual Reporting Date, is listed on Schedule
4.6; and
     (ii) as of each Credit Date, it has obtained the consent of each issuer of
any material letter of credit to the assignment of the proceeds of the letter of
credit to the Collateral Agent.

25



--------------------------------------------------------------------------------



 



     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any material letter of credit hereafter arising it shall
promptly and in any event within sixty (60) days (or such extended period of
time as agreed to by the Collateral Agent) of its obtaining rights in such
material letter of credit rights obtain the consent of the issuer thereof to the
assignment of the proceeds of the letter of credit to the Collateral Agent and
shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto.
     4.10 Intellectual Property.
     (a) Representations and Warranties. Except as disclosed in Schedule 4.7(H),
each Grantor hereby represents and warrants, on the Closing Date and (x) with
respect to clauses (ii) – (ix) below, on each Credit Date and (y) with respect
to clauses (i) and (x) below, on each Annual Reporting Date, that:
     (i) Schedule 4.7 sets forth a true and complete list of (i) all United
States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Grantor as of the Closing Date or thereafter, as of the Annual
Reporting Date;
     (ii) it is the owner of the right, title, and interest in and to all
material Intellectual Property that it purports to own, and owns or has the
valid right to use all other material Intellectual Property, in each case as
used in or necessary to conduct its business, free and clear of all Liens,
claims, encumbrances and licenses, except for Permitted Liens, the licenses set
forth on Schedule 4.7(B), (D), (F) and (G) and other licenses or sub-licenses
entered into in the ordinary course of business;
     (iii) each Grantor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of material Intellectual Property in full force and
effect;
     (iv) (A) to such Grantor’s knowledge, all material Intellectual Property is
valid and enforceable and (B) no holding, decision, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity of such Grantor’s right to register, or such
Grantor’s rights to own or use, any material Intellectual Property and no such
action or proceeding is pending or, to such Grantor’s knowledge, threatened;
     (v) all registrations and applications for material Copyrights, Patents and
Trademarks purported to be owned by any Grantor are standing in the name of each
Grantor, and none of the material Trademarks, Patents, Copyrights or

26



--------------------------------------------------------------------------------



 



Trade Secret Collateral has been licensed by any Grantor to any affiliate or
third party, except as disclosed on Schedule 4.7(B), (D), (F) and (G) as of the
Closing Date or, with respect to licenses entered into after the Closing Date to
the Collateral Agent on the next Quarterly Reporting Date;
     (vi) except as would not have a Material Adverse Effect, each Grantor uses
adequate standards of quality in the manufacture, distribution, and sale of all
products sold and in the provision of all services rendered under or in
connection with all Trademark Collateral and has taken all action reasonably
necessary to insure that all licensees of the Trademark Collateral owned by such
Grantor use such adequate standards of quality;
     (vii) to such Grantor’s knowledge, the conduct of such Grantor’s business
does not infringe upon or otherwise violate any trademark, patent, copyright,
trade secret or similar intellectual property right owned or controlled by a
third party in a manner reasonably likely to result in a Material Adverse
Effect; no written claim has been received by such Grantor that the use of any
Intellectual Property owned or used by Grantor (or any of its respective
licensees) violates the asserted rights of any third party that could reasonably
be expected to result in a Material Adverse Effect;
     (viii) to each Grantor’s knowledge, no third party is infringing upon or
otherwise violating any rights in any Intellectual Property owned or used by
such Grantor, or any of its respective licensees in a manner reasonably likely
to result in a Material Adverse Effect;
     (ix) no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by Grantor or to which Grantor is
bound that adversely effect Grantor’s rights to own or use any Intellectual
Property in a manner reasonably likely to result in a Material Adverse Effect;
and
     (x) except as permitted under the Credit Agreement, each Grantor has not
made a previous assignment, sale, transfer or agreement constituting a present
or future assignment, sale, transfer or agreement of any Intellectual Property
disclosed on Schedule 4.7(A), (B), (C), (D), (E), (F) or (G) that has not been
terminated or released. There is no effective financing statement or other
document or instrument now executed, or on file or recorded in any public
office, granting a security interest in or otherwise encumbering any material
part of the Intellectual Property, other than the financing statements filed in
favor of the Collateral Agent or as otherwise disclosed on Schedule 4.7.
     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:
     (i) it shall not do any act or omit to do any commercially unreasonable act
whereby any of the Intellectual Property which in its reasonable judgment is

27



--------------------------------------------------------------------------------



 



material to the business of Grantor may lapse, or become abandoned, dedicated to
the public, or unenforceable, or which would adversely affect the validity,
grant, or enforceability of the security interest granted therein;
     (ii) it shall not, with respect to any Trademarks which are material to the
business of any Grantor, as determined in its reasonable judgment, cease the use
of any of such Trademarks or fail to maintain the level of the quality of
products sold and services rendered under any of such Trademark at a level at
least substantially consistent with the quality of such products and services as
of the date hereof, and each Grantor shall take all steps reasonably necessary
to insure that licensees of such Trademarks use such consistent standards of
quality;
     (iii) it shall, within sixty (60) days following the creation or
acquisition of any Copyrightable work which is material to the business of
Grantor, apply to register the Copyright in the United States Copyright Office
except for works with respect to which the Grantor has determined with the
exercise of its commercially reasonable judgment that it shall not so apply;
     (iv) it shall promptly notify the Collateral Agent if it knows that any
item of the Intellectual Property that in its reasonable judgment is material to
the business of any Grantor may become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable, or (c) subject to
any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, and state registry, any
foreign counterpart of the foregoing, or any court, except as would not have a
Material Adverse Effect;
     (v) it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including, but not limited to, those items on
Schedule 4.7(A), (C) and (E) (as each may be amended or supplemented from time
to time), except as would not have a Material Adverse Effect;
     (vi) in the event that any Intellectual Property owned by or exclusively
licensed to any Grantor that in its reasonable judgment is material to the
business of such Grantor is, to such Grantor’s knowledge, infringed,
misappropriated, or diluted by a third party, such Grantor shall promptly take
all reasonable actions to stop such infringement, misappropriation, or dilution
and protect its rights in such Intellectual Property (except for such works in
respect to which such Grantor has determined in the exercise of its commercially
reasonable judgment that it shall not take any action);

28



--------------------------------------------------------------------------------



 



     (vii) On the Quarterly Reporting Date after a filing or registration
described in clause (i) or (ii) takes place, it shall promptly (but in no event
more than thirty (30) days after any Grantor obtains knowledge thereof) report
to the Collateral Agent (i) the filing of any application to register any
material Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, or any state registry or foreign
counterpart of the foregoing (whether such application is filed by such Grantor
or through any agent, employee, licensee, or designee thereof) and (ii) the
registration of any Intellectual Property by any such office, in each case by
executing and delivering to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto;
     (viii) it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property, whether now owned or
hereafter acquired;
     (ix) except with the prior consent of the Collateral Agent (not to be
unreasonably withheld) or with respect to Permitted Liens, each Grantor shall
not execute, and there will not be on file in any public office, any financing
statement or other document or instruments, except financing statements or other
documents or instruments filed or to be filed in favor of the Collateral Agent
and each Grantor shall not license, grant any option, or create or suffer to
exist any Lien upon or with respect to the material Intellectual Property,
except for (a) the Liens created by and under this Agreement and the other
Credit Documents and (b) licenses entered into in the ordinary course of
business of such Grantor; and
     (x) it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any Material Contract to which it hereafter becomes a
party of any provision that could or might in any way materially impair or
prevent the creation of a security interest in, or the assignment of, such
Grantor’s rights and interests in any property included within the definitions
of any Intellectual Property acquired under such contracts, provided that this
shall not apply to standard form contracts entered into in the ordinary course
of business.
     (xi) it shall use proper statutory notice in connection with its use of any
Patent, except where the failure to do so would not have a Material Adverse
Effect; and
     (xii) unless otherwise determined in the exercise of business judgment, it
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor in respect of the material Intellectual Property or any portion
thereof. Following the occurrence and during the continuance of an Event of
Default, in connection with such collections, each Grantor may take (and, at the
Collateral Agent’s reasonable direction, shall take) such action as such Grantor
or the Collateral Agent may deem reasonably necessary to enforce collection of
such

29



--------------------------------------------------------------------------------



 



amounts. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time following the occurrence and during the continuance of an
Event of Default, to notify, or require any Grantor to notify, any obligors with
respect to any such amounts of the existence of the security interest created
hereby.
     4.11 Commercial Tort Claims.
     (a) Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 4.8 sets
forth all Commercial Tort Claims of each Grantor in excess of $1,000,000
individually or $5,000,000 in the aggregate as of the Closing Date or
thereafter, as of the date on which financial statements were required to be
provided under the Credit Agreement for the last Fiscal Quarter then ended or
the last date such Schedule 4.8 was otherwise required to be amended or
supplemented in accordance with the Credit Agreement; and
     (b) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim in excess of $1,000,000 individually
or $5,000,000 in the aggregate hereafter arising it shall on the next Quarterly
Reporting Date after it acquires rights in such Commercial Tort Claims deliver
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims.
SECTION 5
FURTHER ASSURANCES; ADDITIONAL GRANTORS
     5.1 Further Assurances.
     (a) Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that the Collateral Agent may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:
     (i) file such financing or continuation statements, or amendments thereto,
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices, as the Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted or purported to be
granted hereby; and
     (ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual

30



--------------------------------------------------------------------------------



 



Property with any intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office, the various Secretaries of State, and the
foreign counterparts on any of the foregoing.
     (b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary to perfect
the security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, to ensure the perfection of the security interest in
the Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.
     (c) Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.7 to include reference to any right, title
or interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
     5.2 Additional Grantors.
     From time to time subsequent to the date hereof, additional Persons may
become parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Counterpart Agreement. Upon delivery of any such counterpart
agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary of Company to
become an Additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

31



--------------------------------------------------------------------------------



 



SECTION 6
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
     6.1 Power of Attorney.
     To the extent permitted by applicable law, each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor, the Collateral Agent or
otherwise, from time to time, to take any of the following actions:
     (a) upon the occurrence and during the continuance of any Event of Default,
to obtain and adjust insurance required to be maintained by such Grantor or paid
to the Collateral Agent pursuant to the Credit Agreement;
     (b) upon the occurrence and during the continuance of any Event of Default,
to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
     (c) upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;
     (d) upon the occurrence and during the continuance of any Event of Default,
to file any claims or take any action or institute any proceedings that the
Collateral Agent may reasonably request for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;
     (e) to prepare and file any UCC financing statements against such Grantor
as debtor;
     (f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;
     (g) upon the occurrence and during the continuance of an Event of Default,
to take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

32



--------------------------------------------------------------------------------



 



     (h) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
     6.2 No Duty on the Part of Collateral Agent or Secured Parties.
     The powers conferred on the Collateral Agent hereunder are solely to
protect the interests of the Secured Parties in the Collateral and shall not
impose any duty upon the Collateral Agent or any Secured Party to exercise any
such powers. The Collateral Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
SECTION 7
REMEDIES
     7.1 Generally.
     (a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may to the fullest extent permitted by
applicable law pursue any of the following separately, successively or
simultaneously:
     (i) require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;
     (ii) enter onto the property owned or leased by any Grantor where any
Collateral is located and take possession thereof with or without judicial
process;

33



--------------------------------------------------------------------------------



 



     (iii) prior to the disposition of the Collateral, store the Collateral or
otherwise prepare the Collateral for disposition in any manner to the extent the
Collateral Agent deems appropriate; and
     (iv) without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.
     (b) The Collateral Agent or any Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent to the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives (to the
fullest extent permitted by applicable law) any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, Grantors shall be liable for the deficiency
and the reasonable fees of any attorneys employed by the Collateral Agent to
collect such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence,

34



--------------------------------------------------------------------------------



 



that each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives (to the fullest
extent permitted by applicable law) and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.
     (c) The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
     (d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.
     7.2 Application of Proceeds.
     All proceeds received by the Collateral Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in accordance with the terms of Section 8.3 of the Credit Agreement.
     7.3 Sales on Credit.
     If the Collateral Agent sells any of the Collateral upon credit, Grantor
will be credited only with payments actually made by purchaser and received by
the Collateral Agent and applied to indebtedness of the purchaser. In the event
the purchaser fails to pay for the Collateral, the Collateral Agent may resell
the Collateral and Grantor shall be credited with proceeds of the sale.
     7.4 Deposit Accounts.
     If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account that is subject
to a control agreement pursuant to the Credit Agreement or instruct the bank at
which any such Deposit Account is maintained to pay the balance of any such
Deposit Account to or for the benefit of the Collateral Agent. Unless an Event
of Default shall have occurred and be continuing, the Collateral Agent agrees
not to instruct any bank in which any Deposit Account that is subject to a
control agreement pursuant to the Credit Agreement is maintained as provided in
the immediately preceding sentence.
     7.5 Investment Related Property.
     Each Grantor recognizes that, by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Investment
Related Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or

35



--------------------------------------------------------------------------------



 



such state securities laws, to limit purchasers to those who will agree, among
other things, to acquire the Investment Related Property for their own account,
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
     7.6 Intellectual Property.
     (a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
     (i) the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property, in which event such Grantor
shall, at the request of the Collateral Agent, do any and all lawful acts and
execute any and all documents required by the Collateral Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in the Credit Agreement hereof in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Grantor’s rights in
the Intellectual Property that is material to the business by others and for
that purpose agrees to diligently maintain any action, suit or proceeding
against any Person so infringing as shall be necessary to prevent such
infringement or violation; and
     (ii) [reserved]
     (iii) the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to

36



--------------------------------------------------------------------------------



 



such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

  (1)   all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received for the benefit of the
Collateral Agent hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.7 hereof; and     (2)   Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.

     (b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
     (c) Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 7 and at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent, to the extent it has the right to
do so, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in

37



--------------------------------------------------------------------------------



 



favor of such Grantor to avoid the risk of invalidation of said Trademarks, to
use, operate under, license, or sublicense any Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located.
     7.7 Cash Proceeds.
     Any proceeds of any Collateral received by any Grantor consisting of cash,
checks and other non-cash items received by the Collateral Agent (i) if no Event
of Default shall have occurred and be continuing, shall be turned over to the
Grantor and (ii) if an Event of Default shall have occurred and be continuing,
may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and/or
(B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.
SECTION 8
COLLATERAL AGENT
     The Collateral Agent has been appointed to act as the Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders of a majority of the aggregate notional amount (or, with respect
to any Secured Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such
Secured Hedge Agreement) under all Secured Hedge Agreements. In furtherance of
the foregoing provisions of this Section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. The Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and the
Grantors, and the Collateral Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to the
Grantors and the Collateral Agent signed by the Requisite Lenders holding more
than 50% of the outstanding Commitments under the Credit Agreement. Upon any
such notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five (5) Business Days’ notice to the Collateral Agent, following
receipt of the Grantors’ consent (which shall not be unreasonably withheld or
delayed and which shall not be required while an Event of Default exists), to
appoint a successor Collateral Agent. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent,

38



--------------------------------------------------------------------------------



 



that successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Collateral Agent under this Agreement, and the retiring or removed Collateral
Agent under this Agreement shall promptly (i) transfer to such successor
Collateral Agent all sums, Securities and other items of Collateral held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring or removed Collateral Agent’s resignation or
removal hereunder as the Collateral Agent, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was the Collateral Agent hereunder.
SECTION 9
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
     This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations, the cancellation or termination of the Commitments
and the cancellation or expiration of all outstanding Letters of Credit, be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than unmatured indemnification
obligations), the cancellation or termination of the Commitments and the
cancellation or expiration of all outstanding Letters of Credit, the security
interest granted hereby shall terminate hereunder and of record and all rights
to the Collateral shall revert to Grantors. Upon any such termination the
Collateral Agent shall, at Grantors’ expense, execute and deliver to Grantors
such documents as Grantors shall reasonably request to evidence such
termination.
SECTION 10
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior

39



--------------------------------------------------------------------------------



 



parties or any other rights pertaining to any Collateral. The Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property. Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.
SECTION 11
MISCELLANEOUS
     Any notice required or permitted to be given under this Agreement shall be
given in accordance with Section 10.1 of the Credit Agreement. No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Credit
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Credit Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

40



--------------------------------------------------------------------------------



 



     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            EASTON-BELL SPORTS, INC.
      By:     /s/ Mark Tripp       Name:   Mark Tripp      Title:     Secretary 
      ALL AMERICAN SPORTS CORPORATION
BELL POWERSPORTS, INC.
BELL SPORTS CANADA, INC.
BELL SPORTS CORP.
BELL SPORTS, INC.
BELL RACING COMPANY
CDT NEVADA, INC.
EASTON SPORTS ASIA, INC.
EASTON SPORTS, INC.
EQUILINK LICENSING, LLC
GIRO SPORT DESIGN INTERNATIONAL, INC.
MACGREGOR CORPORATION
MACMARK CORPORATION
PRO-LINE ATHLETIC EQUIPMENT, INC.
PRO-LINE TEAM SPORTS, INC.
PROACQ CORP.
RBG HOLDINGS CORP.
RHC LICENSING, LLC
RIDDELL, INC.
RIDDELL SPORTS GROUP, INC.
RIDMARK CORPORATION
      By:     /s/ Mark Tripp       Name:     Mark Tripp      Title:    
Secretary of each of the foregoing   

42



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Collateral Agent
      By:     /s/ Jeffrey M. Foley       Name:     Jeffrey M. Foley     
Title:     Director   

43



--------------------------------------------------------------------------------



 



         

SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION

(A)   Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                                                      Chief Executive          
                  Office/Sole Place                             of Business (or
                            Residence if         Full Legal   Type of    
Jurisdiction of     Grantor is a         Name   Organization     Organization  
  Natural Person)     Organization I.D.#  
 
                               

(B)   Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

          Full Legal Name   Trade Name or Fictitious Business Name  
 
       

(C)   Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

                  Name of Grantor   Date of Change     Description of Change  
 
               

(D)   Agreements pursuant to which any Grantor is found as debtor within past
five (5) years:

          Name of Grantor   Description of Agreement  
 
       

(E)   Financing Statements:

          Name of Grantor   Filing Jurisdiction(s)  
 
       

SCHEDULE 4.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT

          Name of Grantor   Location of Equipment and Inventory  
 
       

SCHEDULE 4.2-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
INVESTMENT RELATED PROPERTY
(A) Pledged Stock:

                                                                               
                     
 
                                        % of    
 
                      Stock           No. of     Outstanding    
 
    Stock     Class of     Certificated     Certificate     Par     Pledged    
Stock of the    
Grantor
    Issuer     Stock     (Y/N)     No.     Value     Stock     Stock Issuer    
                                               
 
                                                                               
               

Pledged LLC Interests:

                                                                         
 
                            % of    
 
                            Outstanding    
 
                            LLC Interests    
 
    Limited                 No. of     of the Limited    
 
    Liability     Certificated     Certificate     Pledged     Liability    
Grantor
    Company     (Y/N)     No. (if any)     Units     Company                    
                   
 
                                                                   

Pledged Partnership Interests:

                                                                         
 
          Type of                 % of    
 
          Partnership                 Outstanding    
 
          Interests                 Partnership    
 
          (e.g.,                 Interests of    
 
          general or     Certificated     Certificate     the    
Grantor
    Partnership     limited)     (Y/N)     No. (if any)     Partnership        
                               
 
                                                                   

Pledged Trust Interests:

                                                                         
 
                            % of    
 
                            Outstanding    
 
          Class of                 Trust    
 
          Trust     Certificated     Certificate     Interests of    
Grantor
    Trust     Interests     (Y/N)     No. (if any)     the Trust                
                       
 
                                                                   

SCHEDULE 4.5-1

 



--------------------------------------------------------------------------------



 



Pledged Debt:

                                                                         
 
          Original     Outstanding                
 
          Principal     Principal           Maturity    
Grantor
    Issuer     Amount     Balance     Issue Date     Date                      
                 
 
                                                                   

Securities Account:

                                                 
Grantor
    Share of Securities     Account Number     Account Name    
 
    Intermediary                                        
 
                                           

Commodities Accounts:

                                                 
 
    Name of                
 
    Commodities                
Grantor
    Intermediary     Account Number     Account Name                            
 
                                           

Deposit Accounts:

                                                 
 
    Name of                
Grantor
    Depositary Bank     Account Number     Account Name                        
   
 
                                           

(B)

         
Name of Grantor
  Date of Acquisition   Description of Acquisition

SCHEDULE 4.5-2

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT

     
Name of Grantor
  Description of Letters of Credit

SCHEDULE 4.6-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
INTELLECTUAL PROPERTY

     
(A)
  Copyrights
 
   
(B)
  Copyright Licenses
 
   
(C)
  Patents
 
   
(D)
  Patent Licenses
 
   
(E)
  Trademarks
 
   
(F)
  Trademark Licenses
 
   
(G)
  Trade Secret Licenses
 
   
(H)
  Intellectual Property Exceptions

SCHEDULE 4.7-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT

     
Name of Grantor
  Commercial Tort Claims

SCHEDULE 4.8-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT
PLEDGE SUPPLEMENT
     This PLEDGE SUPPLEMENT, dated [MONTH] [DAY], [YEAR], is delivered by [NAME
OF GRANTOR] a [NAME OF STATE WHERE ORGANIZATION IS REGISTERED] [TYPE OF
ORGANIZATION] (the “Grantor”) pursuant to the Pledge and Security Agreement,
dated as of March 16, 2006 (as it may be from time to time amended, restated,
modified or supplemented, the “Security Agreement”), among EASTON-BELL SPORTS,
INC., the other Grantors named therein, and WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Collateral Agent. Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.
     Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.
     IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [MONTH] [DAY],
[YEAR].

            [NAME OF GRANTOR]
      By:           Name:           Title:        

EXHIBIT A-1

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:

(A)   Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                 
 
          Chief Executive    
 
          Office/Sole Place of    
 
          Business (or    
Full Legal
  Type of   Jurisdiction of   Residence if Grantor    
Name
  Organization   Organization   is a Natural Person)   Organization I.D.#

(B)   Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

     
Full Legal Name
  Trade Name or Fictitious Business Name

(C)   Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

             
Name of Grantor
  Date of Change   Description of Change

     (D) Agreements pursuant to which any Grantor is found as debtor within past
five (5) years:

     
Name of Grantor
  Description of Agreement

EXHIBIT A-2

 



--------------------------------------------------------------------------------



 



(E)   Financing Statements:

     
Name of Grantor
  Filing Jurisdiction(s)

EXHIBIT A-3

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:

     
Name of Grantor
  Location of Equipment and Inventory

EXHIBIT A-4

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:
(A)
Pledged Stock:
Pledged Partnership Interests:
Pledged LLC Interests:
Pledged Trust Interests:
Pledged Debt:
Securities Account:
Commodities Accounts:
Deposit Accounts:
(B)

         
Name of Grantor
  Date of Acquisition   Description of Acquisition

EXHIBIT A-5

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:

     
Name of Grantor
  Description of Letters of Credit

EXHIBIT A-6

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:

     
(A)
  Copyrights
 
   
(B)
  Copyright Licenses
 
   
(C)
  Patents
 
   
(D)
  Patent Licenses
 
   
(E)
  Trademarks
 
   
(F)
  Trademark Licenses
 
   
(G)
  Trade Secret Licenses
 
   
(H)
  Intellectual Property Exceptions

EXHIBIT A-7

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
Additional Information:

     
Name of Grantor
  Commercial Tort Claims

EXHIBIT A-8



--------------------------------------------------------------------------------



 



EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT
UNCERTIFICATED SECURITIES CONTROL AGREEMENT
     This Uncertificated Securities Control Agreement dated as of [MONTH] [DAY],
[YEAR] among [PLEDGOR’S NAME] (the “Pledgor”), Wachovia Bank, National
Association, as collateral agent for the Secured Parties, (the “Collateral
Agent”) and [ISSUER’S NAME], a [NAME OF STATE WHERE ORGANIZATION IS REGISTERED]
corporation (the “Issuer”). Capitalized terms used but not defined herein shall
have the meaning assigned in the Pledge and Security Agreement dated [as of the
date hereof], among the Pledgor, the other Grantors party thereto and the
Collateral Agent (the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.
     Section 1. Registered Ownership of Shares. The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of [NUMBER
OF SHARES] shares of the Issuer’s [common] stock (the “Pledged Shares”) and the
Issuer shall not change the registered owner of the Pledged Shares without the
prior written consent of the Collateral Agent.
     Section 2. Instructions. Subject to the provisions of Section 9, if at any
time the Issuer shall receive instructions originated by the Collateral Agent
relating to the Pledged Shares, the Issuer shall comply with such instructions
without further consent by the Pledgor or any other person.
     Section 3. Additional Representations and Warranties of the Issuer. The
Issuer hereby represents and warrants to the Collateral Agent:
     (a) Except as otherwise permitted hereunder, it has not entered into, and
until the termination of this agreement will not enter into, any agreement with
any other person relating to the Pledged Shares pursuant to which it has agreed
to comply with instructions issued by such other person; and
     (b) Except as otherwise permitted hereunder, it has not entered into, and
until the termination of this agreement will not enter into, any agreement with
the Pledgor or the Collateral Agent purporting to limit or condition the
obligation of the Issuer to comply with Instructions as set forth in Section 2
hereof.
     (c) Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.
EXHIBIT B-1

 



--------------------------------------------------------------------------------



 



     (d) This Uncertificated Securities Control Agreement is the valid and
legally binding obligation of the Issuer.
     Section 4. Choice of Law. This Agreement shall be governed by the laws of
the State of New York.
     Section 5. Conflict with Other Agreements. In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.
     Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.
     Section 7. Successors; Assignment. The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law. The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.
     Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.
     Section 9. Agreement with Debtor. The Collateral Agent hereby agrees that
until such time as an Event of Default shall have occurred and so long as such
Event of Default is continuing and the Secured Obligations have become due and
payable, it will not exercise its right to control the Pledged Shares pursuant
to Section 2, it being understood that this agreement is for the benefit of the
Debtor only and if the Collateral Agent, notwithstanding this Agreement, shall
exercise such control, the Issuer shall be entitled to be fully protected in
relying and acting on such exercise or request.
     Section 10. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
EXHIBIT B-2

 



--------------------------------------------------------------------------------



 



     
Pledgor:
  [PLEDGOR’S ADDRESS]
 
  Attention:
 
  Telecopier:
 
   
Collateral Agent:
  Wachovia Bank, National Association
 
  [STREET ADDRESS]
 
  Charlotte, NC [ZIP CODE]
 
  Attention:
 
  Telecopier:
 
   
Issuer:
  [ISSUER’S ADDRESS]
 
  Attention:
 
  Telecopier:

     Any party may change its address for notices in the manner set forth above.
     Section 11. Termination. The obligations of the Issuer to the Collateral
Agent pursuant to this Control Agreement shall continue in effect until the
security interests of the Collateral Agent in the Pledged Shares have been
terminated pursuant to the terms of the Security Agreement. The Collateral Agent
agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Collateral Agent’s security interest in the Pledged Shares pursuant to
the terms of the Security Agreement. The termination of this Control Agreement
shall not terminate the Pledged Shares or alter the obligations of the Issuer to
the Pledgor pursuant to any other agreement with respect to the Pledged Shares.
     Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

            [NAME OF PLEDGOR]
      By:           Name:           Title:        

EXHIBIT B-3

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,         as Collateral
Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [NAME OF ISSUER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

EXHIBIT B-4

 



--------------------------------------------------------------------------------



 



Exhibit A
[Letterhead of Collateral Agent]
[Date]
[Name and Address of Issuer]
Attention:                                        
Re: Termination of Control Agreement
     You are hereby notified that the Uncertificated Securities Control
Agreement between you, [NAME OF PLEDGOR] and the undersigned (a copy of which is
attached) is terminated and you have no further obligations to the undersigned
pursuant to such Agreement. Notwithstanding any previous instructions to you,
you are hereby instructed to accept all future directions with respect to
Pledged Shares (as defined in the Uncertificated Control Agreement) from [NAME
OF PLEDGOR]. This notice terminates any obligations you may have to the
undersigned with respect to the Pledged Shares, however nothing contained in
this notice shall alter any obligations which you may otherwise owe to [NAME OF
PLEDGOR] pursuant to any other agreement.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [NAME OF PLEDGOR].

                  Very truly yours,    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,         as Collateral Agent
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

EXHIBIT B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT
SECURITIES ACCOUNT CONTROL AGREEMENT
     This Securities Account Control Agreement (this “Control Agreement”), dated
as of [          ], by and among [          ] (the “Pledgor”), Wachovia Bank,
National Association, as Collateral Agent (the “Collateral Agent”) and
[          ] (the “Securities Intermediary”), is delivered pursuant to
Section 4.7(b)(i) of that certain pledge and security agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), dated as of March 16, 2006, made by Easton-Bell Sports,
Inc., and each of the Guarantors listed on the signature pages thereto in favor
of Wachovia Bank, National Association, as collateral agent, as pledgee,
assignee and secured party (the “Collateral Agent”). This Control Agreement is
for the purpose of perfecting the security interests of the Secured Parties
granted by the Pledgor in the Designated Accounts described below. All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Collateral Agreement.
     Section 1. Confirmation of Establishment and Maintenance of Designated
Accounts. The Securities Intermediary hereby confirms and agrees that (i) the
Securities Intermediary has established for the Pledgor and maintains the
account(s) listed in Schedule I annexed hereto (such account(s), together with
each such other securities account maintained by the Pledgor with the Securities
Intermediary collectively, the “Designated Accounts” and each a “Designated
Account”), (ii) each Designated Account will be maintained in the manner set
forth herein until termination of this Control Agreement, (iii) this Control
Agreement is the valid and legally binding obligation of the Securities
Intermediary, (iv) the Securities Intermediary is a “securities intermediary” as
defined in Article 8-102(a)(14) of the UCC and (v) each of the Designated
Accounts is a “securities account” as such term is defined in Section 8-501(a)
of the UCC.
     Section 2. “Financial Assets” Election. All parties hereto agree that each
item of Investment Property and all other property held in or credited to any
Designated Account (the “Account Property”) shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC.
     Section 3. Entitlement Order. The Securities Intermediary shall comply with
instructions directing the Securities Intermediary with respect to the sale,
exchange or transfer of any Account Property held in each Designated Account
originated by a Pledgor, or any representative of, or investment manager
appointed by, a Pledgor until such time as the Collateral Agent delivers a
Notice of Sole Control pursuant to Section 9(i) to the Securities Intermediary.
If after the delivery of a Notice of Sole Control, the Securities Intermediary
shall receive an “entitlement order” (within the meaning of Section 8-102(a)(8)
of the UCC) issued by the Collateral Agent and relating to any financial asset
maintained in one or more of the Designated Accounts, the Securities
Intermediary shall comply with such entitlement order
EXHIBIT C-1

 



--------------------------------------------------------------------------------



 



without further consent by the Pledgor or any other person. After the delivery
of a Notice of Sole Control, the Securities Intermediary shall comply with, and
is fully entitled to rely upon, any entitlement order from the Collateral Agent,
even if such entitlement order is contrary to any entitlement order that the
Pledgor may give or may have given to the Securities Intermediary.
     Section 4. Subordination of Lien; Waiver of Set-Off. The Securities
Intermediary hereby agrees that any security interest in, lien on, encumbrance,
claim or (except as provided in the next sentence) right of setoff against, any
Designated Account or any Account Property it now has or subsequently obtains
shall be subordinate to the security interest of the Collateral Agent in the
Designated Accounts and the Account Property therein or credited thereto. The
Securities Intermediary agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Securities Intermediary may at any time have against or in any of the
Designated Accounts or any Account Property therein or credited thereto;
provided, however, that the Securities Intermediary may set off all amounts due
to the Securities Intermediary in respect of its customary fees and expenses for
the routine maintenance and operation of the Designated Accounts, including
overdraft fees and amounts advanced to settle authorized transactions.
     Section 5. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the laws of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s jurisdiction and the Designated
Accounts (as well as the security entitlements related thereto) shall be
governed by the laws of the State of New York.
     Section 6. Conflict with Other Agreements; Amendments. As of the date
hereof, there are no other agreements entered into between the Securities
Intermediary and the Pledgor with respect to any Designated Account or any
security entitlements or other financial assets credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Securities Intermediary and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Collateral Agent shall have received prior written notice
thereof, provided that until the Securities Intermediary receives a Notice of
Sole Control, the Pledgor may designate an investment manager or other
representative to provide Entitlement Orders on behalf of the Pledgor. The
Securities Intermediary and the Pledgor have not and will not enter into any
other agreement with respect to (i) creation or perfection of any security
interest in or (ii) control of security entitlements maintained in any of the
Designated Accounts or purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders with respect to any
Account Property held in or credited to any Designated Account as set forth in
Section 3 hereof without the prior written consent of the Collateral Agent, such
consent not be unreasonably withheld. In the event of any conflict with respect
to control over any Designated Account between this Control Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Control Agreement shall prevail. No
EXHIBIT C-2

 



--------------------------------------------------------------------------------



 



amendment or modification of this Control Agreement or waiver of any rights
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.
     Section 7. Certain Agreements.
          (i) As of the date hereof, the Securities Intermediary has furnished
to the Collateral Agent the most recent account statement issued by the
Securities Intermediary with respect to each of the Designated Accounts and the
financial assets and cash balances held therein, identifying the financial
assets held therein in a manner acceptable to the Collateral Agent. Each such
statement accurately reflects the assets held in such Designated Account as of
the date thereof.
          (ii) The Securities Intermediary will, upon its receipt of each
supplement to the Collateral Agreement signed by the Pledgor and identifying one
or more financial assets as “Pledged Collateral,” enter into its records,
including computer records, with respect to each Designated Account a notation
with respect to any such financial asset so that such records and reports
generated with respect thereto identify such financial asset as “Pledged.”
     Section 8. Notice of Adverse Claims. Except for the claims and interest of
the Collateral Agent and of the Pledgor in the Account Property held in or
credited to the Designated Accounts, the Securities Intermediary on the date
hereof does not know of any claim to, security interest in, lien on, or
encumbrance against, any Designated Account or Account Property held in or
credited thereto and does not know of any claim that any person or entity other
than the Collateral Agent has been given “control” (within the meaning of
Section 8-106 of the UCC) of any Designated Account or any such Account
Property. If the Securities Intermediary becomes aware that any person or entity
is asserting any lien, encumbrance, security interest or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process or any claim of control) against any of the Account Property
held in or credited to any Designated Account, the Securities Intermediary shall
promptly notify the Collateral Agent and the Pledgor thereof.
     Section 9. Maintenance of Designated Accounts. In addition to the
obligations of the Securities Intermediary in Section 3 hereof, the Securities
Intermediary agrees to maintain the Designated Accounts as follows:
     (i) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Securities Intermediary a notice instructing the Securities Intermediary to
terminate Pledgor’s access to any Designated Account (the “Notice of Sole
Control”), the Securities Intermediary agrees that, after receipt of such
notice, it will take all instructions with respect to such Designated Account
solely from the Collateral Agent, terminate all instructions and orders
originated by the Pledgor with respect to the Designated Accounts or any Account
Property therein, and cease taking instructions from Pledgor, including, without
limitation, instructions for investment, distribution or transfer of any
financial asset maintained in any Designated Account. Permitting settlement of
EXHIBIT C-3

 



--------------------------------------------------------------------------------



 



trades pending at the time of receipt of such notice shall not constitute a
violation of the immediately preceding sentence.
     The Collateral Agent hereby covenants, for the benefit of the Pledgor,
(i) that the Collateral Agent will not deliver a Notice of Sole Control to the
Securities Intermediary except upon the occurrence and during the continuation
of an Event of Default (as defined in the Credit Agreement dated as of March 16,
2006, among Easton-Bell Sports, Inc., the Collateral Agent and other parties
thereto, as the same may be amended from time to time) and (ii) that until it
delivers a Notice of Sole Control, it will not exercise its right to originate
instructions to the Securities Intermediary. The forgoing covenant is for the
benefit of the Pledgor only and will not be deemed to constitute a limitation
(x) on the right, as between the Securities Intermediary and the Collateral
Agent, of the Collateral Agent to deliver a Notice of Sole Control or (y) on the
Securities Intermediary’s obligation to comply with such notice and the
Securities Intermediary shall be fully protected in so complying.
     (ii) Voting Rights. Until such time as the Securities Intermediary receives
a Notice of Sole Control, the Pledgor, an investment manager or other
representative on behalf of the Pledgor, shall direct the Securities
Intermediary with respect to the voting of any financial assets credited to any
Designated Account.
     (iii) Statements and Confirmations. The Securities Intermediary will send
copies of all statements and other correspondence (excluding routine
confirmations) concerning any Designated Account or any financial assets
credited thereto to the Pledgor and, after the delivery of a Notice of Sole
Control, simultaneously to each of the Pledgor and the Collateral Agent at the
address set forth in Section 11 hereof. The Securities Intermediary will provide
to the Collateral Agent, upon the Collateral Agent’s request therefor from time
to time, a statement of the market value of each financial asset maintained in
each Designated Account. The Securities Intermediary shall not change the name
or account number of any Designated Account without the prior written consent of
the Collateral Agent.
     (iv) Perfection in Certificated Securities. The Securities Intermediary
acknowledges that, in the event that it should come into possession of any
certificate representing any security or other Account Property held in or
credited to any of the Designated Accounts, the Securities Intermediary shall
retain possession of the same on behalf and for the benefit of the Collateral
Agent and such act shall cause the Securities Intermediary to be deemed holding
such certificate for the Collateral Agent, if necessary to perfect the
Collateral Agent’s security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Collateral Agreement, which shall also serve as notice to the Securities
Intermediary of a security interest in collateral held on behalf and for the
benefit of the Collateral Agent.
EXHIBIT C-4

 



--------------------------------------------------------------------------------



 



     Section 10. Successors; Assignment. The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and permitted assignees.
     Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

     
Pledgor:
  [                    ]
[Address]
Attention:
 
  Telecopy:
 
  Telephone:
 
   
 
  with copy to:
 
   
 
  [                    ]
[Address]
Attention:
 
  Telecopy:
 
  Telephone:
 
   
Securities
Intermediary:
  [                    ]
[Address]
Attention:
 
  Telecopy:
 
  Telephone:
 
   
Collateral
Agent:
 
Wachovia Bank, National Association
 
  Charlotte Plaza, CP-8, 201
 
  South College Street
 
  Charlotte, NC 28288-0680
 
  Attention: Syndication Agency Services
 
  (Telecopy No. (704) 383-0288

          Any party may change its address for notices in the manner set forth
above.
     Section 12. Termination.
     (i) Except as otherwise provided in this Section 12, the obligations of the
Securities Intermediary hereunder and this Control Agreement shall continue in
effect until the security
EXHIBIT C-5

 



--------------------------------------------------------------------------------



 



interests of the Collateral Agent in the Designated Accounts and any and all
Account Property held therein or credited thereto have been terminated pursuant
to the terms of the Collateral Agreement and the Collateral Agent has notified
the Securities Intermediary of such termination in writing.
          (ii) The Securities Intermediary, acting alone, may terminate this
Control Agreement at any time and for any reason by written notice delivered to
the Collateral Agent and the Pledgor not less than thirty (30) days prior to the
effective termination date.
          (iii) Prior to any termination of this Control Agreement pursuant to
this Section 12, the Securities Intermediary hereby agrees that it shall
promptly take, at Pledgor’s sole cost and expense, all reasonable actions
necessary to facilitate the transfer of any Account Property in or credited to
the Designated Accounts as follows: (i) in the case of a termination of this
Control Agreement under Section 12(i), to the institution designated in writing
by Pledgor; and (ii) in all other cases, to the institution designated in
writing by the Collateral Agent.
     Section 13. Fees and Expenses. The Securities Intermediary agrees to look
solely to the Pledgor for payment of any and all reasonable fees, costs, charges
and expenses incurred or otherwise relating to the Designated Accounts and
services provided by the Securities Intermediary hereunder (collectively, the
“Account Expenses”), and the Pledgor agrees to pay such Account Expenses to the
Securities Intermediary on demand therefor. The Pledgor acknowledges and agrees
that it shall be, and at all times remains, solely liable to the Securities
Intermediary for all Account Expenses.
     Section 14. Severability. If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
     Section 15. Counterparts. This Control Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.
[signature page follows]
EXHIBIT C-6

 



--------------------------------------------------------------------------------



 



             
 
      [                                        ],
as Pledgor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
      WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
      [                                        ],
as Securities Intermediary    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Designated Account(s)

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT
DEPOSIT ACCOUNT CONTROL AGREEMENT
     AGREEMENT dated as of [          ], by and among                     
(“Company”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Lender”) and
                                        (“Depositary”).
     The parties hereto refer to Account No.                     in the name of
Company maintained at Depositary (the “Account”) and hereby agree as follows:
     1. Company and Lender notify Depositary that by separate agreement Company
has granted Lender a security interest in the Account and all funds on deposit
from time to time therein. Depositary acknowledges being so notified.
     2. Prior to the Effective Time (as defined below) Depositary shall honor
all withdrawal, payment, transfer or other fund disposition or other
instructions (collectively, “instructions”) received from the Company, its
designated employees and agents (but not those from Lender) concerning the
Account. The Depositary has not entered into any agreement with any third party
regarding the Deposit Account or, except as otherwise permitted hereunder,
agreed that it will comply with any orders concerning the Deposit Account
originated by any such third party; provided that, for the avoidance of doubt,
until Depository receives a Shifting Control Notice, Company may designate
employees and agents to provide instructions on behalf of the Company.
     On and after the Effective Time (and without Company’s consent), Depositary
shall comply with all instructions received from Lender (but not those from
Company) concerning the Account, including instructions directing disposition of
funds in the Account, without further consent by Company, and Company shall have
no right or ability to access or withdraw or transfer funds from the Account.
     For the purposes hereof, the “Effective Time” shall be the opening of
business on the second business day next succeeding the business day on which a
notice purporting to be signed by Lender in substantially the same form as
Exhibit A, attached hereto, with a copy of this Agreement attached thereto (a
“Shifting Control Notice”), is actually received by the individual employee of
Depositary to whom the notice is required hereunder to be addressed; provided,
however, that if any such notice is so received after 12:00 noon, New York City
time, on any business day, the “Effective Time” shall be the opening of business
on the third business day next succeeding the business day on which such receipt
occurs. For purposes of this Agreement, a “business day” is any day other than a
Saturday, Sunday or other day on which Depositary is or is authorized or
required by law to be closed.
     Lender hereby covenants, for the benefit of the Company, (i) that Lender
will not deliver a Shifting Control Notice to Depositary except upon the
occurrence and during the continuation of an Event of Default (as defined in the
Credit Agreement dated as of March 16, 2006, among
EXHIBIT D-1

 



--------------------------------------------------------------------------------



 



Easton-Bell Sports, Inc., Lender and other parties thereto, as the same may be
amended from time to time) and (ii) that until it delivers a Shifting Control
Notice, it will not exercise its right to originate instructions to Depositary.
The forgoing covenant is for the benefit of the Company only and will not be
deemed to constitute a limitation (x) on the right, as between Depositary and
Lender, of Lender to deliver a Shifting Control Notice or (y) on Depositary’s
obligation to comply with such notice and Depositary shall be fully protected in
so complying.
     Notwithstanding the foregoing: (i) all transactions involving or resulting
in a transaction involving the Account duly commenced by Depositary prior to the
Effective Time and so consummated or processed thereafter shall be deemed not to
constitute a violation of this Agreement; and (ii) Depositary may (at its
discretion and without any obligation to do so) commence honoring solely
Lender’s instructions concerning the Account at any time or from time to time
after it becomes aware that Lender has sent to it a Shifting Control Notice but
prior to the Effective Time therefor (including without limitation halting,
reversing or redirecting any transaction referred to in clause (i) above) with
no liability whatsoever to Company or any other party for doing so.
     3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control). Each of Company and the
Depositary further agrees that it will not enter into any agreement with any
third party other than the Lender that provides or has the effect of allowing or
requiring the Depositary to comply with instructions originating by such third
party regarding the Account.
     4. Depositary agrees not to exercise or claim any right of offset, banker’s
lien or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, (ii) reversals
or cancellations of payment orders and other electronic fund transfers,
(iii) Depositary’s charges, fees and expenses with respect to the Account or the
services provided hereunder or (iv) overdrafts in the Account.
     5. Notwithstanding anything to the contrary in this Agreement:
(i) Depositary shall have only the duties and responsibilities with respect to
the matters set forth herein as is expressly set forth in writing herein and
shall not be deemed to be an agent, bailee or fiduciary for any party hereto;
(ii) Depositary shall be fully protected in acting or refraining from acting in
good faith without investigation on any notice (including without limitation a
Shifting Control Notice), instruction or request purportedly furnished to it by
Company or Lender in accordance with the terms hereof, in which case the parties
hereto agree that Depositary has no duty to make any further inquiry whatsoever;
(iii) it is hereby acknowledged and agreed that Depositary has no knowledge of
(and is not required to know) the terms and provisions of the separate agreement
referred to in paragraph 1 above or any other related documentation or whether
any actions by Lender (including without limitation the sending of a Shifting
Control Notice), Company or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent
EXHIBIT D-2

 



--------------------------------------------------------------------------------



 



therewith, (iv) Depositary shall not be liable to any party hereto or any other
person for any action or failure to act under or in connection with this
Agreement except to the extent such conduct constitutes a breach of this
Agreement, its own willful misconduct or negligence (and to the maximum extent
permitted by law, shall under no circumstances be liable for any incidental,
indirect, special, consequential or punitive damages); and (v) Depositary shall
not be liable for losses or delays caused by force majeure, interruption or
malfunction of computer, transmission or communications facilities, labor
difficulties, court order or decree, the commencement of bankruptcy or other
similar proceedings or other matters beyond Depositary’s reasonable control.
     6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s breach of this Agreement, willful
misconduct or negligence) or any interpleader proceeding relating thereto or
incurred at Company’s direction or instruction. Lender hereby agrees to
indemnify, defend and save harmless Depositary against any Covered Items
incurred (i) on or after the Effective Time in connection with this Agreement or
the Account (except to the extent due to Depositary’s breach of this Agreement,
willful misconduct or negligence) or any interpleader proceeding related
thereto, (ii) at Lender’s direction or instruction (including without limitation
Depositary’s honoring of a Shifting Control Notice) or (iii) due to any claim by
Lender of an interest in the Account or the funds on deposit therein.
     7. Depositary may terminate this Agreement in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto. Any other termination or any amendment or waiver of this
Agreement shall be effected solely by an instrument in writing executed by all
the parties hereto. The provisions of paragraphs 5 and 6 above shall survive any
such termination.
     8. Company shall compensate Depositary for the opening and administration
of the Account and services provided hereunder in accordance with Depositary’s
fee schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.
     9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed and delivered by the parties hereto; and
(iii) shall be governed by and construed in accordance with the laws of the
State of New York. For purposes of the Uniform Commercial Code, the State of New
York shall be deemed to be the Depositary’s jurisdiction and the Account shall
be governed by the laws of the State of New York. All parties hereby waive all
rights to a trial by jury in any action or proceeding relating to the Account or
this Agreement. All notices under this Agreement shall be in writing and sent
(including via facsimile transmission) to the parties hereto at their respective
addresses or fax numbers set forth below (or to such other address or fax number
as any such party shall designate in writing to the other parties from time to
time).
EXHIBIT D-3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                      COMPANY       WACHOVIA BANK, NATIONAL            
ASSOCIATION, as Collateral Agent
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

                         
Address for
                                         
Notices:
                                         
 
  Fax No.:           Fax No.:        
 
                       

          [NAME OF DEPOSITARY]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

             
Address for
                     
Notices:
                          Attention: [Customer Service
Officer] and    
 
           
 
  Fax No.:        
 
           

EXHIBIT D-4

 